Citation Nr: 0926728	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  08-01 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee replacement.

2.  Entitlement to service connection for residuals of a left 
knee replacement.

3.  Entitlement to service connection for residuals of a 
right hip replacement.

4.  Entitlement to service connection for degenerative joint 
disease of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for disabilities of the 
bilateral knees and hips.  

In a May 2008 statement, the Veteran withdrew his request for 
a hearing before the Board.  Therefore, the Board will 
proceed with a decision in this case.  38 C.F.R. § 20.703(d) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that his current knee and hip 
disabilities are due to an injury during active duty service 
in Korea, when he was knocked off a tank by enemy fire.  
Service personnel records confirm that the Veteran 
participated in operations against the enemy in central and 
southern Korea from August 1951 to July 1952 and that during 
that time he served as an "AmTrak" crewman, tank mechanic 
and tank commander.

In March 2007, the Veteran underwent an orthopedic 
consultation at the West Palm Beach VA Medical Center (VAMC).  
The examiner concluded that it was "possible" the Veteran's 
current progressive degenerative joint disease of the knees 
and hips was a result of traumatic injuries incurred during 
service in 1952.

As the record contains competent evidence that the Veteran's 
current disabilities may be associated with active duty 
service, but this evidence is equivocal, a VA examination is 
needed so that a competent medical professional can review 
the Veteran's complete records and opine as to the 
relationship between any current knee and hip disabilities 
and the reported in-service injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded an 
examination to determine the relationship 
between any current knee and hip 
conditions and his reported in-service 
injury.  The examiner should review the 
claims folder and note such review in 
examination report or in an addendum.  
The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
any current knee or hip disabilities are 
related to active duty service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms during active duty and that 
injuries reported by the Veteran as 
occurring in combat, are presumed to have 
occurred, since service and such reports 
must be considered in any expressed 
opinion. 

2.  If the benefit sought is not granted, 
the agency of original jurisdiction 
should issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

